129 Nev., Advance Opinion           18
                       IN THE SUPREME COURT OF THE STATE OF NEVADA


                JOHN ALLEN LYTLE AND TRUDI LEE                          No. 60657
                LYTLE, AS TRUSTEES OF THE LYTLE
                TRUST,
                Appellants,
                vs.
                                                                         FILED
                ROSEMERE ESTATES PROPERTY                                DEC 2 6 2013
                OWNERS ASSOCIATION, A NEVADA
                                                                         IRA
                NONPROFIT CORPORATION,                             CLE

                Respondent.                                        BY
                                                                               F DEPUTY CLERK



                JOHN ALLEN LYTLE AND TRUDI LEE                          No. 61308
                LYTLE, AS TRUSTEES OF THE LYTLE
                TRUST,
                Appellants,
                vs.
                ROSEMERE ESTATES PROPERTY
                OWNERS ASSOCIATION, A NEVADA
                NONPROFIT CORPORATION,
                Respondent.


                           Jurisdictional screening of consolidated appeals from a final
                judgment in an action concerning homeowners' association dues and
                governance (Docket No. 60657) and from a post-judgment order awarding
                supplemental attorney fees (Docket No. 61308). Eighth Judicial District
                Court, Clark County; Rob Bare, Judge.
                           Briefing reinstated.

                Sterling Law, LLC, and Beau Sterling, Las Vegas,
                for Appellants.

                Leach Johnson Song & Gruchow and Sean L. Anderson and Ryan W.
                Reed, Las Vegas,
                for Respondent.

SUPREME COURT
       OF
     NEVADA

(0) 1947A
                                                                                           /5 39075//
                   BEFORE HARDESTY, PARRAGUIRRE and CHERRY, JJ.

                                                    OPINION
                   PER CURIAM:
                               NRCP 59(e) allows a party to move the district court to alter
                   or amend a "judgment." The timely filing of an NRCP 59(e) motion may
                   toll the period in which a notice of appeal from the judgment must be filed
                   until the motion is resolved. NRAP 4(a)(4). Here, however, appellants
                   filed a motion to alter or amend a post-judgment order awarding
                   supplemental attorney fees. We asked the parties to address whether an
                   NRCP 59(e) tolling motion is properly directed at a post-judgment order or
                   whether that rule is limited to final judgments.
                               NRCP 54(a) defines judgment to include "any order from
                   which an appeal lies." Based on this definition, we conclude that tolling
                   under NRAP 4(a)(4) applies to an NRCP 59(e) motion to alter or amend
                   directed at an appealable special order after final judgment. As a result,
                   the notice of appeal from this order was timely filed and the appeal may
                   proceed.
                                    FACTS AND PROCEDURAL HISTORY
                               In a dispute concerning unpaid homeowners' association
                   (ROA) dues, the district court concluded that the HOA fees were proper,
                   dismissed appellants' claims to the contrary, and awarded respondent
                   HOA the unpaid fees and attorney fees. Although appellants prematurely
                   filed a notice of appeal before the district court's final judgment was
                   entered, their appeal from that order was deemed timely and proper once
                   the order was filed. NRAP 4(a)(6). Thus, there is no jurisdictional issue
                   as to the appeal from the final judgment.

SUPREME COURT
       OF
    NEVADA
                                                         2
(0) 1947A Alti,9
                            Meanwhile, however, respondent moved for and was awarded
                supplemental attorney fees for its counsel's additional services in the court
                below. The supplemental attorney fees award's notice of entry was served
                by mail on August 14, 2012. Appellants did not immediately file a notice
                of appeal, but instead timely filed an NRCP 59(e) motion to alter or amend
                the order. After the district court denied the motion to alter or amend in a
                written order entered on January 16, 2013, appellants filed a notice of
                appeal from the supplemental attorney fees award on January 30, 2013,
                well beyond 30 days from the supplemental attorney fees award's notice of
                entry. Because it was unclear whether appellants' motion to alter or
                amend the post-judgment order awarding supplemental attorney fees
                tolled the period for filing the notice of appeal, this court issued an order
                to show cause whether the notice of appeal was timely filed. The parties
                timely responded.
                                               DISCUSSION
                            A notice of appeal must be filed within 30 days following
                service of the notice of entry of the judgment or appealable order. NRAP
                4(a)(1). An additional 3 days are added to the 30-day appeal period under
                NRAP 26(c) to allow for service of the notice of entry, unless the paper is
                delivered on the date of service.
                            Here, the district court's order awarding supplemental
                attorney fees qualifies as a special order after final judgment, and is
                therefore an appealable order. NRAP 3A(b)(8); Winston Prods. Co. v.
                DeBoer, 122 Nev. 517, 525, 134 P.3d 726, 731 (2006). As service of the
                order's notice of entry was by mail, appellants had only 33 days from
                August 14, 2012, to file their notice of appeal, unless the appeal period
                was tolled. NRAP 4(a)(1), 26(c). Generally, the time for filing a notice of
                appeal may be tolled if one of several different enumerated motions is
SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                filed, including a motion to alter or amend the judgment under NRCP 59.
                NRAP 4(a)(4). But because NRCP 59 provides for a motion to alter or
                amend the judgment, it is unclear whether the motion was properly
                applied to a post-judgment order.    See, e.g., Ex parte Troutman Sanders,
                LLP, 866 So. 2d 547, 550 (Ala. 2003) (stating that a motion to alter or
                amend "may be made only in reference to a final judgment or order"
                (internal quotation omitted)). Thus, the question in this appeal is whether
                the rule allows only for motions directed at final judgments, or whether a
                party can move to alter or amend other orders entered by the district court
                as well.'
                            In resolving this issue, we turn to the definition of judgment
                as outlined in NRCP 54(a), which states that Thludgment' as used in these
                rules includes. . . any order from which an appeal lies."    See also Lee v.
                GNLV Corp., 116 Nev. 424, 426-27, 996 P.2d 416,417 (2000) (recognizing
                that this definition pertains to the Nevada Rules of Civil Procedure). As
                this definition specifically states that it applies whenever the term
                "judgment" is used in the Nevada Rules of Civil Procedure, we must apply
                this definition when construing the language of NRCP 59(e) allowing for a
                "motion to alter or amend the judgment." Applying the definition that
                judgment includes any appealable order, a motion to alter or amend is


                       'In Winston Products Co., 122 Nev. at 525-26, 134 P.3d at 731-32,
                this court held that a tolling motion directed at a final judgment could also
                serve to toll the time to appeal from a special order after final judgment.
                Our holding in Winston Products does not resolve the jurisdictional issue
                raised here, however, as the tolling motion in the present case was not
                directed at a final judgment, but instead was directed solely at the special
                order after final judgment.


SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A
                permitted as to any appealable order, not just final judgments. And, as a
                result, a motion to alter or amend any appealable order will generally toll
                the time to appeal from that order.
                            The Tenth Circuit Court of Appeals reached this same
                conclusion when it addressed the issue under the federal rules of civil and
                appellate procedure, which are similar to Nevada's rules in this regard.
                Autorama Corp. v. Stewart, 802 F.2d 1284, 1286-87 (10th Cir. 1986); see
                also Moseley v. Eighth Judicial Dist. Court, 124 Nev. 654, 662-63, 188 P.3d
1136, 1142 (2008) (recognizing that this court may look to the
                interpretation of similar federal rules when construing a Nevada Rule of
                Civil Procedure). In Autorama Corp., the court faced the same
                circumstances that exist in the present case, as the appellants there had
                filed a motion equivalent to a motion to alter or amend directed at a post-
                judgment order denying attorney fees. 802 F.2d at 1286. The Autorama
                Corp. court held that the tolling provision under the federal counterpart to
                NRAP 4(a)(4) applied to the motion to alter or amend, even though it was
                directed at a post-judgment order, and therefore the time for filing the
                notice of appeal was tolled until after the lower court resolved the motion.
                Id. at 1286-87; see also Marie v. Allied Home Mortg. Corp., 402 F.3d 1, 6-8
                (1st Cir. 2005) (addressing the federal rules analogous to NRCP 54(a) and
                NRAP 4(a)(4) in the context of a party filing a motion to alter or amend
                directed at an independently appealable interlocutory order); Lichtenberg
                v. Besicorp Grp. Inc., 204 F.3d 397, 400 (2d Cir. 2000) (same). In Marie
                and Lichtenberg, the courts applied the definition of "judgment" provided
                in the federal counterpart to NRCP 54(a), which recognizes that
                "judgment" includes any appealable order, to determine that a motion to
                alter or amend could be directed at an appealable interlocutory order and

SUPREME COURT
        OF
     NEVADA

                                                      5
(0) E947A
                that, as a result, the period for filing a notice of appeal provided under the
                federal counterpart to NRAP 4(a)(4) applied to toll the appeal period, even
                though the motion to alter or amend was not directed at a final judgment.
                Marie, 402 F.3d at 6-8; Lichtenberg, 204 F.3d at 400.
                            Accordingly, we conclude that NRAP 4(a)(4) tolling applies to
                appellants' NRCP 59(e) motion to alter o il. amend that was directed at the
                post-judgment order awarding supplemental attorney fees. The
                supplemental attorney fees order is independently appealable as a special
                order after final judgment, and thus, falls under the definition of judgment
                provided in NRCP 54(a). As a result, the notice of appeal was timely filed,
                and these appeals may proceed. We reinstate the briefing schedule as
                follows. As appellants' opening brief was due at the time we issued our
                order to show cause and appellants had already received extensions of
                time to file the opening brief, appellants must file and serve their opening
                brief and appendix within 30 days of the date of this opinion. No more
                extensions of time will be granted. Thereafter, briefing shall proceed in
                accordance with NRAP 31(a)(1).




SUPREME COURT
         OF                                            6
      NEVADA


(0) 19)47A-